
	

113 S1389 IS: Prison Ship Martyrs’ Monument Preservation Act
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1389
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating the Prison Ship Martyrs’ Monument in
		  Fort Greene Park, in the New York City borough of Brooklyn, as a unit of the
		  National Park System.
	
	
		1.Prison Ship Martyrs’ Monument
			 study; report
			(a)Short
			 titleThis section may be
			 cited as the Prison Ship Martyrs’
			 Monument Preservation Act.
			(b)Study
				(1)In
			 generalThe Secretary of the
			 Interior shall complete a study to determine the suitability and feasibility of
			 designating the Prison Ship Martyrs’ Monument in Fort Greene Park, in the New
			 York City borough of Brooklyn, as a unit of the National Park System.
				(2)Applicability of
			 other lawSection 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c);
			 commonly known as the National Park System General Authorities Act) shall apply
			 to the study.
				(c)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of the Interior shall transmit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report containing the conclusions of the study required by
			 subsection (b).
			
